Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group I and species (HBcAg; SEQ ID NO: 16; antigen C-terminus; VL N-terminus to VH; SEQ ID NO: 3; CpGB) in the reply filed on 10/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
CpG-B is interpreted to read upon TLR9 ligand (as evidenced by p. 2 of Buffa et al. cited below).
Claims 9, 14, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.
Claims 1-8, 10-13, 15-18, 23 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 9/10/2019; 9/10/2019; 9/25/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
3. The disclosure is objected to because of the following informalities: 
The use of trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on p. 25, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the composition of claim 1, wherein the CD180 binding protein is an anti-CD180 antibody or antibody fragment, such as an anti-CD180 monoclonal antibody or antibody fragment.
Claim 4 recites the composition of claim 3, wherein the VH and VL chain regions are from an anti-human CD180 antibody, such as an anti-human CD180 monoclonal antibody.
Claim 6 recites the composition of claim 3-eM-, wherein the sc recombinant protein further comprises:
(iii)    CH2 and CH3 domains from an immunoglobulin (Ig), such as a human Ig, or functional mutants thereof, wherein the CH2 and CH3 domains are located C-terminal to the VH and VL domains.
Claim 7 recites the composition of claim 6, wherein the sc recombinant protein comprises CH2 and CH3 domains from IgGI, such as human IgGI, or functional mutants thereof.
Claims 2, 4, 6, 7 recite “such as”. It is not clear if the recitations following “such as” are actually limitations or not (See MPEP 2173.05(d)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 2, 10, 11, 12, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. (WO2014046994)(cited in applicant’s IDS submitted 9/25/2018) in view of Milich et al. (“Role of B cells in antigen presentation of the hepatitis B core,” PNAS Vol. 94: 14648-14653 (1997))(cited in applicant’s IDS submitted 9/25/2018).
See claims 1, 2, 10, 11, 12, 17, 23 as filed 9/25/2018.
Chaplin et al. teaches: composition comprising (a) CD180 targeting molecule and (b) heterologous antigen attached to the CD180 targeting molecule (p. 1)(as recited in claim 1); including wherein antigen is hepatitis virus antigen (p. 2); including wherein CD180 targeting molecule includes monoclonal antibody (p. 7)(as recited in claim 2); with adjuvant (p. 2)(as recited in claim 17); pharmaceutical composition and carrier (p. 2)(as recited in claim 23).
Chaplin et al. does not teach HBcAg antigen.
Milich et al. teaches wherein HBcAg is capable of eliciting immune response and elicits antibody production (p. 14648). Further, Milich et al. teaches HBcAg particle wherein dimer clustering of subunits produces spikes on the surface of the core shell wherein orientation of array of spikes may be optimal for crosslinking antigen receptors because the dominant B cell epitope appears to be positioned on top of the spikes (p. 14648). As the instant specification teaches HBcAg capable of multimerization [0046]; including without addition of exogenous domain [0047], the HBcAg of Milich et al. teaching particle with dimer clustering of subunits is considered to already teach inclusion of dimerization (reading on multimerization) domain and meet the recitations of claim 11, 12 (See also DiMattia et al. (“Antigenic Switching of Hepatitis B Virus by Alternative Dimerization of the Capsid Protein,” Structure 21(1): 133-142 (2013))(See PTO-892: Notice of References Cited) teaching wherein HBV capsid protein (HBAg; core antigen) comprises assembly domain; which forms dimers (p. 2); wherein HBcAg dimerizes through the pairing, in parallel, of two helical hairpins to form a four-helix bundle (p. 3); the human antibody response to HBcAg is primarily conformational and directed against the outer part of the capsid spike as well as the floor of the capsid around the threefold axis (p. 5)).
One of ordinary skill in the art would have been motivated to use antigen as taught by Milich et al. with the composition of Chaplin et al. Chaplin et al. teaches use of heterologous antigen including hepatitis antigen, and Milich et al., which also teaches hepatitis antigen, teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As far as “wherein the CD180 binding protein competes for binding to CD180 with monoclonal antibody G28-8” as recited in claim 10, Chaplin et al. teaches wherein antibody may comprise or consist of the amino acid sequence of SEQ ID NO: 2 constructed from the variable regions of mAb G28-8 (p. 8). Thus, Chaplin et al. teaches or suggests embodiments wherein the CD180 binding protein competes for binding to CD180 with monoclonal antibody G28-8.
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Milich et al. with the composition of Chaplin et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Chaplin et al. and Milich et al.) and methods (eliciting antigenic response as taught by Chaplin et al. and Milich et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Chaplin et al. (US 20120020965)(hereinafter “Chaplin et al.-2”)(cited in applicant’s IDS submitted 9/25/2018).
Claim 3 recites the composition of claim 1, wherein the CD180 binding protein comprises a single chain (sc) recombinant protein, wherein the sc recombinant protein comprises:
(i)    a variable heavy (VH) chain region of an anti-CD180 antibody; and
(ii)    a variable light (VL) chain region of an anti-CD180 antibody;
wherein the HBcAg is located at the C-terminus (elected species) of the sc recombinant protein.
Claims 4, 5, 8 recite the composition of claim 3, wherein the VH and VL chain regions are from an anti-human CD180 antibody, such as an anti-human CD180 monoclonal antibody; wherein the sc recombinant protein does not include any other immunoglobulin domains; wherein the VL chain region is located N-terminal to the VH chain region.
See the teachings of Chaplin et al. in view of Milich et al. above. It is noted that Chaplin et al. also teaches wherein: antibodies are scFv or single chain Fv fragments (p. 7); such as bivalent or bispecific molecules, diabodies, triabodies, and tetrabodies (p. 7); wherein heterologous antigen can be conjugated in any suitable manner; the specific manner most appropriate will depend and can be determined by those of skill in the art (p. 8); including anti-human CD180 (p. 7)(“antibody reactive with human CD180”)(as recited in claim 4).
Chaplin et al. in view of Milich et al. do not teach wherein the CD180 binding protein comprises a single chain (sc) recombinant protein, wherein the sc recombinant protein comprises: (i)    a variable heavy (VH) chain region of an anti-CD180 antibody; and (ii)    a variable light (VL) chain region of an anti-CD180 antibody; wherein the HBcAg is located at the C-terminus (elected species) of the sc recombinant protein; wherein the sc recombinant protein does not include any other immunoglobulin domains; wherein the VL chain region is located N-terminal to the VH chain region.
Chaplin et al.-2 teaches: CD180 binding molecules (abstract); including scFv antibodies, in which variable domains of the heavy chain and of the light chain have been joined to form one chain [0048](interpreted as single chain recombinant protein that does not include any other immunoglobulin domains)(as recited in claims 3, 5). 
One of ordinary skill in the art would have been motivated to use antibody as taught by Chaplin et al.-2 with the composition as taught by Chaplin et al. in view of Milich et al. Chaplin et al. in view of Milich et al. teach or suggest use of scFv, and Chaplin et al. teaches such a scFv (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As far as claims 3, 8, absent a demonstration of unexpected results, it is noted that Chaplin et al. teaches or suggests any manner of conjugation, thus, in view of Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2, such orientations are considered obvious design choices (See MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); … V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS C.Rearrangement of Parts: In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antibody as taught by Chaplin et al.-2 with the composition as taught by Chaplin et al. in view of Milich et al. There would have been a reasonable expectation of success given the underlying materials (scFv as taught by Chaplin et al. in view of Milich et al. and Chaplin et al.-2) and methods (constructing antibodies and using scFv as taught by Chaplin et al. in view of Milich et al. and Chaplin et al.-2) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 as applied to claims 3-5, 8 above, and further in view of Lobner et al. (“Engineered IgG1-Fc – one fragment to bind them all,” Immunological Reviews Vol. 270: 113-131)(2016))(See PTO-892: Notice of References Cited).
Claim 6 recites the composition of claim 3, wherein the sc recombinant protein further comprises:
(iii)    CH2 and CH3 domains from an immunoglobulin (Ig), such as a human Ig, or functional mutants thereof, wherein the CH2 and CH3 domains are located C-terminal to the VH and VL domains.
Claim 7 recites the composition of claim 6, wherein the sc recombinant protein comprises CH2 and CH3 domains from IgG1, such as human IgG1, or functional mutants thereof.
See the teachings of Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 above.
Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 does not teach wherein the sc recombinant protein further comprises:
(iii)    CH2 and CH3 domains from an immunoglobulin (Ig), such as a human Ig, or functional mutants thereof, wherein the CH2 and CH3 domains are located C-terminal to the VH and VL domains; wherein the sc recombinant protein comprises CH2 and CH3 domains from IgG1, such as human IgG1, or functional mutants thereof.
Lobner et al. teaches: Fc fragment of IgG as a scaffold for development of therapeutics (Summary); human IgG-Fc (p. 114)(as recited in claim 7); wherein Fc is a homodimeric glycoprotein with one monomer consisting of two constant immunoglobulin domains (CH2, CH3)(p. 114); wherein Fc of human IgG1 is a basis for design of novel therapeutic proteins (p. 116); wherein scaffold includes two monomers, each being composed of the N-terminal hinge region followed by CH2 and CH3 domains (p. 116)(as recited in claim 6; interpreted to attach via N-terminal hinge C-terminal to the VH and VL domains); including wherein scFv grafted onto framework of a more stable fragment led to a functionally improved variant (p. 122); wherein engineering unites all important functions normally conveyed by full size IgGs (p. 128).
One of ordinary skill in the art would have been motivated to use domains as taught by Lobner et al. with the protein as taught by Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2. Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 teaches use of scFvs, and Lobner et al., which also teaches use of scFvs, teaches the advantage of attaching IgG Fc for adding functionality and stability normally conveyed by full size IgGs.
One of ordinary skill in the art would have had a reasonable expectation of success for
using domains as taught by Lobner et al. with the protein as taught by Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2. There would have been a reasonable expectation of success given the underlying materials (scFv as taught by Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 and Lobner et al.) and methods (modifying scFv as taught by Chaplin et al. in view of Milich et al. and further in view of Chaplin et al.-2 and Lobner et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Moon et al. (WO2007148924)(See PTO-892: Notice of References Cited).
Claim 13 recites the composition of claim 1, wherein the HBcAg is present in the composition and comprises a polypeptide at least 90% identical over its length to the amino acid sequence of SEQ ID NO: 16.
See the teachings of over Chaplin et al. in view of Milich et al. above.
Chaplin et al. in view of Milich et al. does not teach wherein the HBcAg is present in the composition and comprises a polypeptide at least 90% identical over its length to the amino acid sequence of SEQ ID NO: 16.
Moon et al. teaches: hepatitis core antigen; SEQ ID NO: 5, which has 99.2% identity with SEQ ID NO: 16 (See Result 7 of STIC Sequence Search Result 20210210_162755_us-16-088-386-16.rag in SCORE)(as recited in claim 13).
One of ordinary skill in the art would have been motivated to use antigen as taught as taught by Moon et al. with the composition as taught by Chaplin et al. in view of Milich et al. Chaplin et al. in view of Milich et al. teaches HBcAg, and Moon et al. teaches such a HBcAg (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught as taught by Moon et al. with the composition as taught by Chaplin et al. in view of Milich et al. There would have been a reasonable expectation of success given the underlying materials (HBcAg as taught by Chaplin et al. in view of Milich et al. and Moon et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al. in view of Milich et al. as applied to claims 1, 2, 10, 11, 12, 17, 23 above, and further in view of Ulaeto et al. (US20100119524)(See PTO-892: Notice of References Cited) as evidenced by Buffa et al. (“Evaluation of TLR Agonists as Potential Mucosal Adjuvants for HIV gp140 and Tetanus Toxoid in Mice,” PLOS ONE 7(12): e50529 (2012))(See PTO-892: Notice of References Cited).
Claim 18 recites wherein an adjuvant is TLR9 agonist.
See the teachings of Chaplin et al. in view of Milich et al.
Chaplin et al. in view of Milich et al. does not teach CPGB.
Ulaeto et al. teaches: vaccine (abstract); including hepatitis B core antigen [0123]; and CPGB [0008]. Buffa et al. is cited in support of Ulaeto et al. to teach that CPGB is a TLR9 agonist (p. 2).
One of ordinary skill in the art would have been motivated to use adjuvant as taught by Ulaeto et al. as evidenced by Buffa et al. with the composition as taught by Chaplin et al. in view of Milich et al. Chaplin et al. in view of Milich et al. teaches use of adjuvant, and Ulaeto et al. as evidenced by Buffa et al. teaches such an adjuvant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using adjuvant as taught by Ulaeto et al. as evidenced by Buffa et al. with the composition as taught by Chaplin et al. in view of Milich et al. There would have been a reasonable expectation of success given the underlying materials (adjuvant as taught by Chaplin et al. in view of Milich et al. and Ulaeto et al. as evidenced by Buffa et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claims 1-8, 10-13, 17, 18, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15, 19 of U.S. Patent No. 10563179 in view of Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. (all references cited above).
See claims 1-8, 10-13, 17, 18, 23 as filed 9/25/2018.
Claims 1-3, 7-15, 19 of U.S. Patent No. 10563179 recite a composition, comprising: (a) an antibody that selectively binds CD180 or an antigen binding fragment thereof; and (b) a heterologous polypeptide antigen covalently attached to the antibody that selectively binds CD180 or the antigen binding fragment thereof, wherein the heterologous polypeptide antigen is selected from the group consisting of a pathogen-specific polypeptide antigen and a disease-related polypeptide antigen; hepatitis virus antigen; monoclonal antibody; TLR9 adjuvant.
Claims 1-3, 7-15, 19 of U.S. Patent No. 10563179 do not recite HBcAg; scFv; CH2/CH3 domains; SEQ ID NO: 16; CPGB.
See the teachings of Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. with the composition as recited in claims 1-3, 7-15, 19 of U.S. Patent No. 10563179. Claims 1-3, 7-15, 19 of U.S. Patent No. 10563179 recite CD180 binding protein and antigen, and Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. teach such an antigen and the advantages of including components as recited (See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. with the composition as recited in claims 1-3, 7-15, 19 of U.S. Patent No. 10563179. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 1-8, 10-13, 17, 18, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846 in view of Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. (all references cited above).
See claims 1-8, 10-13, 17, 18, 23 as filed 9/25/2018.
Claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846 recite a composition, comprising:
(a)    an antibody or antibody fragment that binds CD 180; and
(b)    a heterologous antigen attached to the antibody or antibody fragment that binds CD180; monoclonal antibody; TLR9 adjuvant.
Claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846 do not recite HBcAg; scFv; CH2/CH3 domains; SEQ ID NO: 16; CPGB.
One of ordinary skill in the art would have been motivated to use components as taught by Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. with the composition as recited in claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846. Claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846 recite CD180 binding protein and antigen, and Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. teach such an antigen and the advantages of including components as recited (See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Milich et al., Chaplin et al.-2, Ulaeto et al. as evidenced by Buffa et al., Lobner et al., and Moon et al. with the composition as recited in claims 1, 2, 5, 6, 7-11, 15 of copending Application No. 16/731846. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	12. SEQ ID NO: 3 (elected species) as recited in claims 15, 16 is free of the prior art of record. Thus, claims 15, 16 are objected to for depending on a rejected claim.
	13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648